Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 1 of 19




            UNITED STATES DISTRICT COURT
              DISTRICT OF CONNECTICUT
                     at New Haven

                Case No. 3:20-cv-00353-JAM


                In re: JOHN ALAN SAKON
                     Debtor-Appellant

                             Vs.

             A&F Main Street Associates, LLC
                   Creditor-Appellee


               APPELLANT’S REPLY BRIEF

             Appeal of the Decision of the
             Bankruptcy Court of Hartford
     Denying Debtor’s Motion for Extension of Time
              To Accept or Reject Lease
           DOCKET NO. 19-21619 [85] [129]



                       JULY 20, 2020



                                   By:
                                         ______________________
                                           John Alan Sakon, Pro Se
                                           82 Folly Brook Lane
                                           Manchester, CT 06040
                                           Tel: (860) 793-1000
                                           Fax: (860) 675-4600
                                           Email: johnsakon@sakon.biz




                              1
           Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 2 of 19
                                                    Hyperlinks are active



                                Table of Contents

  I.    Table of Authorities Cases, Statutes and References                 P3

  II.   Counter Statement of the Case                                       P3

 III.   Argument                                                            P5

IV.     Conclusion                                                          P14
                                                                            P12

                                                                            P13
 V.     Certificate of Compliance
                                                                            P13
VI.     Notice and Certification
                                                                            P15
VII.    Appendix

         Exhibit A                                                          P16

         Exhibit B                                                          P17




                                         2
           Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 3 of 19

                                                                               TOC

I.     Table of Authorities Cases, Statutes and References

       Housing Authority v. Hird, 13 Conn.App. 150, 155 (1988) Page 6

       Presidential Village, LLC v. Melissa PHILLIPS et al. 325 Conn. 394, 402-
       404, 158 A.3d 772 (2017)                                  Page 6


II.    Counter Statement of the Case

         Note. The Appellee has failed to number his paragraphs as required

         by the rules of procedure. The Appellant has made best effort to

         identify relevant paragraphs by section in this counter statement.

      1. As to the first paragraph:   “A&F Main Street….”.

          a.    A lease was stipulated to in the pleadings.

      2. As to the second and third paragraphs = “In October of 2018….” and

        “On December 19, 2018, ….”.

          a.    These statements are allegations and cannot serve as facts

                entered into evidence. Appellant does (and did) contest these

                allegations. In accepting these allegations as “Uncontested

                Facts” in its ruling, the bankruptcy court erred in its failure to

                hold an evidentiary hearing as to these allegations.

      3. As to the fourth paragraph: “On August 14, 2019….”.

          a.    This court can take judicial notice of the “Stipulation”.




                                            3
     Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 4 of 19




4. As to the fifth paragraph: “Subsequently, the Appellant filed… On

  December 18, 2109, A&F filed an Amended Motion for Relief from Stay

  (ECF 59)….”.

    a.    In a later hearing of a motion for sanctions, the appellee

          conceded in open court that the document ECF 59 was not

          provided to or properly served on the Appellant prior to the

          02/05/2020 hearing. Therefore, the Appellant had no basis to

          understand what the motion said or why it was relevant in the

          hearing of 02/05/2020. The Appellant’s Motion for Extension of

          Time to Accept or Reject Lease (ECF 85) was the sole motion

          calendared for 02/05/2020. However, when the Bankruptcy

          court took up ECF 59 at the hearing, it worked surprise on the

          Appellant.

5. As to the sixth paragraph: “After being granted…. several

  continuances…. the court entered a ruling denying Debtor’s Motion for

  Extension of Time to Accept or Reject the Lease (ECF 129)”.

          a.    This statement is uncontested. This is the basis for the

                appeal.

6. As to the seventh, eighth and ninth paragraphs: “Prior to….”; On

  March 13, 2020….”: “On April 28, 2020….”.



                                    4
           Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 5 of 19




         a.    These are subsequent rulings of the Bankruptcy Court which

               are subject to another appeal. However, those rulings are

               based on the same conclusion that the lease has terminated

               pre-petition.

         b.    The appellee has subsequently made “MOTION FOR

               JUDGMENT OF POSSESSION IN ACCORDANCE WITH

               STIPULATION” in the Superior Court Housing Session at

               Hartford. In its order of 7/14/2020 the Honorable Rupal Shah

               denied the appellee’s motion for a Judgment of Possession

               stating “The court will not act while in bankruptcy.”

         c.    This makes the fact set crystal clear that the Lease between the

               parties has not terminated and there is no Judgment of

               Possession pre-petition.

III.   Argument

   1. Res Judicata. In A&F Main Street Associates, LLC v. Sakon,

       Connecticut Superior Court, HFH-CV-XX-XXXXXXX-S; A&F moved for

       Summary Judgment of Possession for non-payment of rent in the 20th

       year of the ground lease. In its counter-claim, Sakon claimed all rent

       had abated for the remaining life of the 98-year leasehold due to A&F’s

       violation of Section 32.01 of the Lease. A settlement agreement in the



                                          5
      Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 6 of 19




  form of a “Stipulation” resolving the dispute was ordered by the court.

  The withdrawal of the summary process action by A&F in lieu of the

  Stipulation effectively erased the court slate clean as though the eviction

  predicated on a prior notice to quit possession had never commenced.

  Housing Authority v. Hird, 13 Conn.App. at 157, 535 A.2d 377. “We find

  instructive the Appellate Court’s Decision in Housing Authority v. Hird

  ….. (402)…. “The plaintiff and the defendant were ‘back to square one’,

  and the continuation of their lease of ………., was restored. (404)”

  Presidential Village, LLC v. Phillips, 325 Conn. 394, 402-404, 158 A.3d

  772 (2017).

2. The Bankruptcy Court ruled on 03/02/2020, that the debtor had no

  leasehold interest in the property as the leasehold had terminated upon

  a Notice to Quit (sic). However, on 7/14/2020 the Honorable Rupal

  Shah of the Connecticut Superior court denied the appellee’s motion for

  a Judgment of Possession stating “The court will not act while in

  bankruptcy.” Judge Shah was the very judge who heard the Motion for

  Summary Judgment and then ordered the Stipulation. If Judge Shah

  was persuaded that the lease had in fact terminated prepetition under

  Connecticut Law (as alleged by A&F), then Judge Shah would have

  acted and granted a judgement of possession. However, the mere fact



                                     6
       Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 7 of 19




   that Judge Shah refused to act is evidence that Judge Shah did rule that

   the lease did not terminate pre-petition. See HFH-CV-19-6011720S;

   A&F Main Street Associates, LLC v. Sakon, Order 7/14/2020. Attached

   hereto as Exhibit A.

3. The appellee’s brief fails to provide reason why its allegations should

   have been accepted by the Bankruptcy Court without a hearing in

   evidence. The “uncontested facts” that the lease had terminated

   prepetition upon an alleged service of a Notice to Quit is a hearsay

   allegation predicated upon evidence of the appellee’s own making.

   There was no hearing on this contested fact. In his answer to A&F’s

   summary process action in the Connecticut Court, the debtor had

   counterclaimed that the obligation to pay Basic Rent and Impositions

   had ceased due to A&F’s violations of Section 32.01 of the Lease.

   Under this counterclaim and allegation, the lease would not have

   terminated under Connecticut Law. See Appellate Appendix, #10 ECF

   115. Exhibit A, Tenth Special Defense. Appellate Appendix P. 88.

4. Stipulation. It is undisputed that if the debtor paid debt of $97,500 to

   A&F by November 30, 2019, that the lease would have remained in full

   force and effect. However, under the rules of the Bankruptcy Court, the




                                      7
        Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 8 of 19




    debtor needed permission of the court to make any such payment.1 In

    addition, the debtor needed permission of the court to accept or reject

    the lease. This is a basic tenant of any Chapter 11 reorganization. A

    debtor is given a sufficient amount of time to file a reorganization plan

    under the rules. Hence, there is a Stay of Proceedings to allow the

    debtor to file his reorganizational plan.

5. If this court were to accept the Judgment of the Lower Court, how would

    this court explain the necessary procedure under the rules for the debtor

    to execute its plan of reorganization? The debtor could not borrow the

    money from the other creditors and pay A&F without the court’s

    permission. Even if the debtor were to find the monies from another

    source (such as an inheritance), the debtor could not pay the debt of

    $97,500 to the appellee without the court’s permission. Hence, the

    reasoning of the lower court that the debtor failed to pay the $97,500

    post-petition under the Stipulation therefore the lease terminates

    deprives the debtor of the Stay of Proceedings necessary in a Chapter

    11 bankruptcy for its reorganization.



1
 It is undisputed that the other creditors of Sakon offered to fund the
monies necessary to reinstate the lease to protect their own interests and
equity.



                                        8
        Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 9 of 19




6. The debtor had arranged a refinancing of the project with KGAK

    Financial who provided a Letter of Commitment for $4.8 million pre-

    petition. However, in a blatant attempt to sabotage the Chapter 11

    reorganization, the creditor town of Glastonbury took steps to undermine

    the KGAK refinancing in October of 2019.2 Before the debtor could

    arrange an alternative reorganizational plan, the debtor became ill.

    Hence the need for an Extension of Time to Accept or Reject the Lease.

7. Case Law. The extensive case law analysis in appellant’s brief has not

    been contested in the appellee’s brief. In fact, the appellee has merely

    cited the same case law in the support of its position and has not

    challenged the fact set and analysis of each case cited by the Appellant.

8. The parties did agree to a Stipulation. The Stipulation had terms

    contained therein that did anticipate a filing of bankruptcy. The


2
 The reorganization of the debtor has been complicated by the relationship
between the creditor town of Glastonbury and the debtor. The debtor is a
whistleblower of corruption by municipal officials. In Schedule 33,
“Potential and Pending Claims Against Third Parties”, the debtor claims
actual damages against the town of Glastonbury amounting to $35 million
for, inter alia, inverse condemnation, discrimination, assault with a motor
vehicle, malicious prosecution for false arrests on 11 felonies and 3
misdemeanors. Punitive damages can raise damages by a multiple of
actual damages. Attorney John Williams has agreed to represent the
debtor in this matter. It would appear that the town of Glastonbury seeks to
defund this action by sabotaging the reorganization.



                                       9
   Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 10 of 19




Stipulation clearly stated that if Bankruptcy was filed, “then this

agreement shall not be construed as a judgment of possession”. The

reasoning therefore was clear. As articulated in debtor’s brief, in the 2nd

District, the case law is clear that a lease could only terminate pre-

petition if there was a judgement of possession by the State Court pre-

petition. Therefore, it was the clear intent of the parties that the

leasehold would became part of the bankruptcy estate if a petition was

filed. Now by saying the lease had terminated, the appellee seeks to

deny the appellant the terms of the settlement agreement and the

bargain struck in the Stipulation.

   a.    The effect of the Stipulation was that the parties agreed the

         leasehold interest would not terminate pre-petition if bankruptcy

         was filed on or before December 2, 2019. A&F was

         competently represented by Attorney Moriarty in the drafting of

         the Stipulation. Therefore, A&F was well aware that if

         Bankruptcy was filed, the leasehold interest of Sakon would be

         subject to the Rules of the Bankruptcy Court and become part

         of the bankruptcy estate.

   b.    The Stipulation created a debt from Sakon to A&F. This debt is

         claimed by A&F in a later filing of a Form 410 Proof of Claim



                                     10
      Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 11 of 19




           (Attached hereto as Exhibit B). By assuming said debt, Sakon

           received the benefit of the Stipulation.

     c.    By agreeing to the Stipulation, and after the Connecticut

           Superior Court made the Stipulation an order of the court, the

           entire argument by A&F collapses.

     d.    A&F would have this court believe a landlord may unilaterally

           terminate a lease, and the tenant’s rights under the lease are

           extinguished, upon the simple filing of a Notice to Quit by the

           landlord, whether that notice to quit has any validity or not. At

           no time was any of this alleged evidence entered into a

           Connecticut Court. And at no time did a Connecticut Court

           issue a ruling that the lease had extinguished. Quite the

           opposite. The Connecticut Court made the Stipulation an Order

           of the Court. Since the Stipulation was a settlement of claims,

           any prior claims of A&F were extinguished when it was filed by

           the parties and accepted by the court.

9. The logic of the Bankruptcy court must be called into question by this

  appellant review. The debtor provided the court an MAI appraisal

  valuing the real estate assets of the bankruptcy estate at $11,430,000

  as an assemblage. Without the assemblage, there is evidence the



                                     11
         Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 12 of 19




      estate is upside down. So why then, in the interests of justice, would the

      court seek to place the bankruptcy estate in an upside down position?

      Particularly, if the debtor and other creditors seek to cure any deficiency

      in the lease of A&F? Any conclusion the parties are not able to raise the

      monies necessary is purely speculative if they are not given the chance

      to perform.

  10.    The only legitimate argument that could have been raided
                                                           raised by A&F on

      the motion for Extension of Time to Accept or Reject the Lease was

      whether Debtor had a valid reason for the request. A&F never

      questioned the underlying reason for the request, which was the life-

      threatening illness of the debtor. The debtor’s request for an Extension

      of Time to Accept or Reject the Lease was reasonable. At no time did

      A&F object to the underlying reason of debtor’s illness.

IV.   Conclusion

  1. The fact set before this court is extraordinary simple, but has been

      complicated by issues outside the underlying Motion for Extension of

      Time. You have a filing of Bankruptcy. You have a Stipulation as to the

      Lease. You have an automatic stay of proceedings. You have a life

      threatening illness. You have a request for an extension of time to

      accept or reject the lease as the debtor-in-possession was in no physical



                                         12
         Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 13 of 19




      condition to proceed. The lease was in its 20th year! There was no

      compelling reason offered by A&F to deny the request for extension.

      The Motion for Relief from the Stay of Proceedings was not before the

      court. The Bankruptcy court erred in mixing the issues in a simple

      motion. By then coming to the bazaar conclusion that the lease had

      terminated, the Bankruptcy court made further error.

  2. A&F merely seeks to gain a multi-million dollar windfall in the value of

      the leasehold interest created by the debtor.

  3. The matter as to whether the lease had terminated was not properly

      brought in a Motion for Extension of Time. Still, the existence of the

      lease post-petition is Res Judicata. A Connecticut Court did take up the

      matter and was not obligated to issue a Judgement of Possession. The
                 did not

      Bankruptcy Court cannot substitute its own judgement in the matter.

  4. This court should reverse the decision of the lower court as to the

      Motion for Extension of Time to Accept or Reject the Lease as the lease

      had not terminated pre-petition and the lower court improperly combined

      issues in its 02/05/2020 hearing.

V.    Certificate of Compliance

      The appellant certifies this brief meets the requirements of Rule 8015.

VI.   Notice and Certification



                                          13
       Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 14 of 19




      Notice of this Motion has been provided to all persons required to

receive notice according to the Federal Rules of Practice.

      I hereby certify that on the above caption date, a copy of the

foregoing was filed with the court and served by mail on anyone unable to

accept electronic filing. Notice of this filing will be sent by electronic mail to

all parties by operation of the Court’s electronic filing system. Parties may

access this filing through the Court’s CM/ECF System. The foregoing was

also served on the aforementioned date, by email to the parties as

indicated below.

Goldstein, Eric (EGoldstein@goodwin.com); Thomas Moriarty
(tom@mpslawfirm.com); Donald E. Frechette Esq.
(donald.frechette@lockelord.com); steven.e.mackey@usdoj.gov; Welsh,
Jaime A. (JWelsh@goodwin.com); Heidel, Kristen L
(KHeidel@goodwin.com); 'Stephen Sakonchick' sakon@flash.net;

                                             By:

                                                   ______________________
                                                     John Alan Sakon, Pro Se
                                                     82 Folly Brook Lane
                                                     Manchester, CT 06040
                                                     Tel: (860) 793-1000
                                                     Fax: (860) 675-4600
                                                     Email: johnsakon@sakon.biz




                                        14
Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 15 of 19




            UNITED STATES DISTRICT COURT
              DISTRICT OF CONNECTICUT
                     at New Haven

                 Case No. 3:20-cv-00353-JAM


                 In re: JOHN ALAN SAKON
                      Debtor-Appellant

                             Vs.

             A&F Main Street Associates, LLC
                   Creditor-Appellee


                 APPELLANT’S APPENDIX

              Appeal of the Decision of the
              Bankruptcy Court of Hartford
      Denying Debtor’s Motion for Extension of Time
               To Accept or Reject Lease
            DOCKET NO. 19-21619 [85] [129]



                        May 22, 2020



                                   By:
                                         ______________________
                                           John Alan Sakon, Pro Se
                                           82 Folly Brook Lane
                                           Manchester, CT 06040
                                           Tel: (860) 793-1000
                                           Fax: (860) 675-4600
                                           Email: johnsakon@sakon.biz




                               1                                        1
              Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 16 of 19
                                                                                              Exhibit A
                                                                                                      ORDER        435708
DOCKET NO: HFHCV196011720S                                          SUPERIOR COURT

A&F MAIN STREET ASSOCIATES, LLC                                     HOUSING SESSION
  V.                                                                 AT HARTFORD
SAKON, JOHN
                                                                    7/14/2020



                                                         ORDER


ORDER REGARDING:
06/12/2020 122.00 MOTION FOR JUDGMENT IN ACCORDANCE WITH STIPULATION

The foregoing, having been considered by the Court, is hereby:

ORDER:

The court will not act while in bankruptcy.

                                                              435708

                                                              Judge: RUPAL SHAH
                                                              Processed by: Suzana Zenko
This document may be signed or verified electronically and has the same validity and status as a document with a physical
(pen-to-paper) signature. For more information, see Section I.E. of the State of Connecticut Superior Court E-Services
Procedures and Technical Standards (https://jud.ct.gov/external/super/E-Services/e-standards.pdf), section 51-193c of the
Connecticut General Statutes and Connecticut Practice Book Section 4-4.




HFHCV196011720S             7/14/2020                                                                          Page 1 of 1
                       Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 17 of 19
                                                                                                                             Exhibit B



 Qebtor 1          John Alan Sakon

 Debtor 2
 (Spouse, if filing)


 United States Bankruptcy Court for the: District of Connecticut

 Case number 19-21619


Official Form 410
Proof of Claim
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C.§ 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contrads,judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152,157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy {Form 309)that you received.

                Identity the Claim

   Who is the current
   creditor?
                                A&F Main Street Associates, LLC
                                 Name of the current creditor(the person or entity to be paid for this claim)
                                 Other names the creditor used with the debtor

   Has this claim been
                                El No
   acquired from
   someone else?
                                □ Yes. From whom?

   Where should notices          Where should notices to the cmditor be sent?                               Where should payments to the creditor be sent? (if
                                                                                                           different)
    and payments to the
    creditor be sent?
                                 Thomas P. Moriarty
    Federal Rule of              Name
    Bankruptcy Procedure
   (FRBP)2002(g)                 2230 Main Street
                                 Number          Street

                                 Glastonbury                        CT              06033
                                                                                                                                                           ZIP Code
                                 City                              State

                                 Contact phone 860-657-1010                                                 Contact phone

                                 Contact email Tom@mpslawfirm.eom                                           Contact email




                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):




4. Does this claim amend                No
    one already filed?           q           Qigjp., number on court claims registry (if known)                                   Filed on
                                                                                                                                             MM   / DD   / YYYY




5. Do you know if anyone         Sj No
    else has filed a proof       Q Ygg             made the earlier filing?
     of claim for this claim?




    Official Form 410                                                      Proof of Claim
Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 18 of 19
Case 3:20-cv-00353-JAM Document 28 Filed 07/20/20 Page 19 of 19
